The appellant, Harry Freeland, was convicted and sentenced for manufacturing intoxicating liquor for beverage purposes. He predicates his appeal on bills of exception reserved to the refusal of the trial judge to give two special charges. In these charges the judge is requested to instruct himself that under the facts set forth therein the offense of manufacturing intoxicating liquor for beverage purposes could not have been committed.
The first special charge was refused on the ground that it was inapplicable to the facts. There is nothing in the record to show the contrary; hence we are bounded by the statement of the trial judge. State v. Feazel, 162 La. 413, 110 So. 634; State v. Hinton, 164 La. 1010, 115 So. 127. *Page 563 
The second special charge was refused because the facts therein recited are not correctly stated as to all the details, and other facts proved are not set forth. The trial judge charged himself that he must decide the case from all the evidence adduced on the trial. The reason assigned by the judge justified his refusal to give the requested charge. While a judge may charge himself that a certain judgment may be rendered if given facts have been established, he is not required to assume their establishment and give instructions to convict or acquit the accused. State v. Williams, 162 La. 867, 111 So. 262. The charge actually given by the judge is a brief and clear statement of the universal rule. In criminal cases, this court cannot pass on the sufficiency of the evidence.
For the reasons assigned, the conviction and sentence appealed from are affirmed.